Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2016

                                      No. 04-16-00635-CV

                                        Frank GARZA,
                                           Appellant

                                                v.

                                       Kris Angel FINN,
                                            Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2016CV04020
                       The Honorable Robert Behrens, Judge Presiding


                                         ORDER
       Appellant’s brief was due November 14, 2016. Neither the brief nor a motion for
extension of time to file the brief has been filed.

       Accordingly, we ORDER appellant to file his appellant’s brief and a written response
reasonably explaining his failure to timely file the brief in this court on or before December 22.
2016. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this brief on appellant and appellee’s
counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court